DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to RCE amendments/arguments for U.S. Application No. 15/248995 filed on July 16, 2020.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Arguments
3.    The Applicant’s arguments are not persuasive. 

	On Pg. 12 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant argues the amended limitations.

	Examiner replies that a new reference is presented below to teach the amended limitations.




Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable by Abercrombie et al. U.S. Patent No. 9,563,683 (herein as ‘Abercrombie’) and further in view of Teodosiu et al. U.S. Patent Application Publication No. 2005/0262167 (herein as ‘Teodosiu’).

As to claim 1 Abercrombie teaches in an object storage environment, a method for managing data replication between first and second sites of a distributed computing environment by one or more processors (Col. 10 Lines 2-8 Abercrombie discloses initiating a copy from a storage to a remote cloud provider) comprising:
Receiving a replication request for replicating an object-set from the first set to a second site by a user or processor wherein the first site comprises a local site at a first location and the second site comprises a remote site at a second location physically remote to the first location (Col. 10 Lines 2-8 Abercrombie discloses initiating a copy from a storage to a remote cloud provider. Col. 10 Lines 1-5 Abercrombie discloses the local storage as first location is seen as long-term storage. Col. 32 Lines 4-13 Abercrombie discloses copying a data object out of the content addressable store to a requestor. The cloud provider is seen as the second location physically remote to the first location);
calculating at the first site a first pass metadata hash for each of the objects in the object-set that is subsequently transferred from the first to the second site (Col. 31 Lines 17-21 Abercrombie discloses the replicating the objects of two addressable data stores. The addressable data stores are seen as the first and second site. Col. 31 Lines 25-30 Abercrombie discloses generating a hash for the objects. Col. 33 Lines 57-66 Abercrombie discloses comparing two objects of two different object trees);
in response to the replication request and prior to replicating the objects of the object-set from the first site to the second site (Col. 30 Lines 45-53 Abercrombie discloses transmitting an object handle to a device to retrieve the content. The device that received the object handle is seen as the second site.  Col. 32 Lines 4-10 Abercrombie discloses copying data object out of content addressable store and returning the object to the requestor, using the hashed handle to locate the data.  The hashed handle was previously provided when the object was created.  Col. 33 Lines 27-32 and Col. 33 Lines 39-42 Abercrombie discloses copy data from one content addressable storage pool to another content addressable storage by providing hashes and then data is sent on an as-needed basis.  The first content addressable storage pool is seen as the first site.  The second content addressable storage pool is seen as the second site);
transmitting the first pass metadata hash for each of the objects in the object-set to the second site (Col. 30 Lines 45-53 Abercrombie discloses transmitting an object handle to a device to retrieve the content. The device that received the object handle is seen as the second site. Col. 32 Lines 35-40 Abercrombie discloses that handles are hashed);
and responsive to the second site receiving the first pass metadata hash, calculating at the second site a second pass metadata hash for remaining objects of the object-set that are identified as missing by the second site at a sub-object level using a predetermined size (Col. 21 Lines 55-64 Abercrombie discloses satisfying a request to copy data using a fixed size region where the two objects differ. Col. 35 Lines 39-42 Abercrombie discloses only the difference between the copied data into the Content Addressable Storage need to be copied. Col. 33 Lines 53-65 Abercrombie discloses comparing objects of the two trees using the breadth-first search. Abercrombie does not explicitly state the object-set is missing, however Abercrombie discloses locating the remaining data. The remaining data is seen as data that was not copied and is therefore not part of the storage and is therefore missing from the storage. A person of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to provide the storage with some level of reliability and availability. (Col. 1 Lines 40-44);
such that object metadata of the predetermined size is calculated for each of the remaining objects only after receiving the first pass metadata hash from the first site (Col. 32 Lines 5-11 Abercrombie discloses using the handle to locate the data in the Data Handle Cache.  If the data is missing in the cache, the handle is used on the persistent index to locate the data.  Col. 32 Lines 62-64 Abercrombie discloses the hashes are the mapped to values in the Persistent Handle Management Index.  Col 31 Lines 47-51 Abercrombie discloses the handles are mapped to hashes in the persistent storage);
Abercrombie does not teach but Teodosiu teaches performing at least one comparison, by the second site, of the first pass metadata hash and second pass metadata hash to determine which objects are missing at the second site (Par. 0096 Teodosiu discloses the server transmitting the signature list to the client and the client recognizes that the locally stored signature list does not match the received list);
responsive to the comparison, generating, by the second site, a missing object list of those objects of the object-set determined as missing from the second site (Par. 0096 Teodosiu discloses recognizing chunks 3 and 4 are missing from the listing. The missing chunks 3 and 4 are seen as the missing object list);
compressing the missing object list, by the second site, and transmitting the compressed missing object list from the second site to the first site, wherein the first site receives the compressed missing object list as an updated data transfer request (Par. 0096 Teosodiu discloses the client requesting the missing chunks 3 and 4 from the server.  The server receives the request. Par. 0023 Teosodiu discloses the client device can compress and transmit the requested chunks).  
responsive to receiving the updated data transfer request, compressing, by the first site, the missing objects of the object-set (Par. 0096 Teosodiu discloses the server compressing the chunks 3 and 4 and transmitting the chunks to the client);
Abercrombie and Teosodiu are analogous art because they are in the same field of endeavor, data compression. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data compression of Abercrombie to include the location of missing objects of Teosodiu, to allow transmission of large objects that needs to be communicated frequently between computing devices. The suggestion/motivation to combine is that it would be obvious to try in order to limit the amount of data needed to be transmitted which would reduce the transmission amount (Par. 0004 Teodosiu).
and transferring only the missing objects of the object-set from the first site to the second site according to an examination of the second pass metadata hash, thereby reducing bandwidth utilization during a replication operation of the object-set between the first and second site (Col. 34 Lines 60-64 Abercrombie discloses using the Fig, 11 structure to copy data an object from another pool into the Content Addressable Storage. Col. 35 Lines 39-42 Abercrombie discloses only the difference between the copied data into the Content Addressable Storage need to be copied. The differences of data is seen as the missing objects. Col. 36 Lines 20-25 Abercrombie discloses storing all remaining content form the local cache into the persistent store. Col. 8 Lines 1-3 Abercrombie discloses by moving only the changed data it reduces the amount of data that needs to be copied and moved). 


As to claim 2 Abercrombie in combination with Teodosiu teaches each and every limitation of claim 1.
In addition Abercrombie teaches further including performing the second pass metadata hash calculation on remaining objects obtained after accounting for the missing objects in the object set (Col. 32 Lines 4-9 Abercrombie discloses locating the data once it is identified as missing).

As to claim 3 Abercrombie in combination with Teodosiu teaches each and every limitation of claim 2.
In addition Abercrombie teaches further including, in conjunction with the second site: based on the received first pass metadata hash, performing a first comparison to identify the missing objects, and based on the received second pass metadata hash, performing a second comparison to identify missing sub-objects (Col. 32 Lines 1-9 Abercrombie discloses performing a read to copy a data object.  The system makes a first look up to locate data. When the data is determined to be missing, the second lookup is used).

As to claim 4 Abercrombie in combination with Teodosiu teaches each and every limitation of claim 3.
In addition Abercrombie teaches wherein the missing object list includes a missing sub-object list containing the identified missing sub- objects from the second site to the first site (Col. 53 Lines 25-33 Abercrombie discloses locating data that wasn’t found during the previous search. The previous search is seen as the first pass. Identifying data that wasn’t found is seen as the list of missing objects).

As to claim 5 Abercrombie in combination with Teodosiu teaches each and every limitation of claim 4.
In addition Abercrombie teaches further including, based on the missing objects and sub-object list, transferring, by the first site, the identified missing objects and identified missing sub- objects to the second site (Col. 53 Lines 25-33 Abercrombie discloses locating data that wasn’t found during the previous search. The previous search is seen as the first pass. Identifying data that wasn’t found is seen as the list of missing objects).

As to claim 6 Abercrombie in combination with Teodosiu teaches each and every limitation of claim 3.
In addition Abercrombie teaches wherein the first and second comparisons proceed as a global process (Col. 53 Lines 25-33 Abercrombie discloses using the originating to provide the data).

As to claim 7 Abercrombie in combination with Teodosiu teaches each and every limitation of claim 1.
In addition Abercrombie teaches further including identifying an object-set for replication from the first to the second site (Col. 31 Lines 17-21 Abercrombie discloses duplicating two different content addressable stores).

As to claim 8 Abercrombie teaches in an object storage environment, a system for managing data replication between first and second sites of a distributed computing environment  (Col. 10 Lines 2-8 Abercrombie discloses initiating a copy from a storage to a remote cloud provider); comprising: 
one or more processors, integrated into a portion of the distributed computing environment (Col. 37. Lines 50 Abercrombie discloses a processor); that: 
Receive a replication request for replicating an object-set from the first set to a second site by a user or processor; wherein the first site comprises a local site at a first location and the second site comprises a remote site at a second location physically remote to the first location (Col. 10 Lines 2-8 Abercrombie discloses initiating a copy from a storage to a cloud provider. Col. 10 Lines 1-5 Abercrombie discloses the local storage as first location is seen as long-term storage. Col. 32 Lines 4-13 Abercrombie discloses copying a data object out of the content addressable store to a requestor. The cloud provider is seen as the second location physically remote to the first location);
calculate at the first site, a first pass metadata hash for each of the objects in an object-set that is subsequently transferred from the first to the second site (Col. 31 Lines 17-21 Abercrombie discloses the replicating the objects of two addressable data stores. The addressable data stores are seen as the first and second site. Col. 31 Lines 25-30 Abercrombie discloses generating a hash for the objects. Col. 33 Lines 57-66 Abercrombie discloses comparing two objects of two different object trees);
in response to the replication request and prior to replicating the objects of the object-set from the first site to the second site (Col. 30 Lines 45-53 Abercrombie discloses transmitting an object handle to a device to retrieve the content. The device that received the object handle is seen as the second site.  Col. 32 Lines 4-10 Abercrombie discloses copying data object out of content addressable store and returning the object to the requestor, using the hashed handle to locate the data.  The hashed handle was previously provided when the object was created.  Col. 33 Lines 27-32 and Col. 33 Lines 39-42 Abercrombie discloses copy data from one content addressable storage pool to another content addressable storage by providing hashes and then data is sent on an as-needed basis.  The first content addressable storage pool is seen as the first site.  The second content addressable storage pool is seen as the second site);
transmit the first pass metadata hash for each of the objects in the object-set to the second site (Fig. 11 and Col. 31 Lines 55-65 Abercrombie discloses copying a data object into the disk of persistent data storage (1124).  The Object/Handler stores the Data Hash into the Persistent Handle Management Index which stores the Handle into the disk storage. Col. 31 Lines 40-45 Abercrombie discloses mapping hashes to the persistent data. The hashes are seen as the metadata.  The disk of the persistent data storage is seen as the second site);
and responsive to the second site receiving the first pass metadata hash, calculate at the second site, a second pass metadata hash for remaining objects of the object-set that are identified as missing by the second site at a sub-object level using a predetermined size (Col. 21 Lines 55-64 Abercrombie discloses satisfying a request to copy data using a fixed size region where the two objects differ. Col. 35 Lines 39-42 Abercrombie discloses only the difference between the copied data into the Content Addressable Storage need to be copied. Col. 33 Lines 53-65 Abercrombie discloses comparing objects of the two trees using the breadth-first search);
such that object metadata of the predetermined size is calculated for each of the remaining objects only after receiving the first pass metadata hash from the first site (Col. 32 Lines 5-11 Abercrombie discloses using the handle to locate the data in the Data Handle Cache.  If the data is missing in the cache, the handle is used on the persistent index to locate the data.  Col. 32 Lines 62-64 Abercrombie discloses the hashes are the mapped to values in the Persistent Handle Management Index.  Col 31 Lines 47-51 Abercrombie discloses the handles are mapped to hashes in the persistent storage);
Abercrombie does not teach but Teodosiu teaches performing at least one comparison, by the second site, of the first pass metadata hash and second pass metadata hash to determine which objects are missing at the second site (Par. 0096 Teodosiu discloses the server transmitting the signature list to the client and the client recognizes that the locally stored signature list does not match the received list);
responsive to the comparison, generating, by the second site, a missing object list of those objects of the object-set determined as missing from the second site (Par. 0096 Teodosiu discloses recognizing chunks 3 and 4 are missing from the listing. The missing chunks 3 and 4 are seen as the missing object list);
compressing the missing object list, by the second site, and transmitting the compressed missing object list from the second site to the first site, wherein the first site receives the compressed missing object list as an updated data transfer request (Par. 0096 Teosodiu discloses the client requesting the missing chunks 3 and 4 from the server.  The server receives the request. Par. 0023 Teosodiu discloses the client device can compress and transmit the requested chunks).  
responsive to receiving the updated data transfer request, compressing, by the first site, the missing objects of the object-set (Par. 0096 Teosodiu discloses the server compressing the chunks 3 and 4 and transmitting the chunks to the client);
Abercrombie and Teosodiu are analogous art because they are in the same field of endeavor, data compression. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data compression of Abercrombie to include the location of missing objects of Teosodiu, to allow transmission of large objects that needs to be communicated frequently between computing devices. The suggestion/motivation to combine is that it would be obvious to try in order to limit the amount of data needed to be transmitted which would reduce the transmission amount (Par. 0004 Teodosiu);
Abercrombie teaches and transfer only the missing objects of the object-set from the first site to the second site according to an examination of the second pass metadata hash, thereby reducing bandwidth utilization during a replication operation of the object-set between the first and second site (Col. 34 Lines 60-64 Abercrombie discloses using the Fig, 11 structure to copy data an object from another pool into the Content Addressable Storage. Col. 35 Lines 39-42 Abercrombie discloses only the difference between the copied data into the Content Addressable Storage need to be copied. The differences of data is seen as the missing objects. Col. 36 Lines 20-25 Abercrombie discloses storing all remaining content form the local cache into the persistent store).

As to claim 9 Abercrombie in combination Teosodiu teaches each and every limitation of claim 8.
In addition Abercrombie teaches wherein the one or more processors perform the second pass metadata hash calculation on remaining objects obtained after accounting for the missing objects in the object set (Col. 32 Lines 4-9 Abercrombie discloses locating the data once it is identified as missing).

As to claim 10 Abercrombie in combination Teosodiu teaches each and every limitation of claim 9.
In addition Abercrombie teaches wherein the one or more processors perform, in conjunction with the second site: based on the received first pass metadata hash, a first comparison to identify the missing objects, and based on the received second pass metadata hash, a second comparison to identify missing sub-objects (Col. 32 Lines 1-9 Abercrombie discloses performing a read to copy a data object.  The system makes a first look up to locate data. When the data is determined to be missing, the second lookup is used).

As to claim 11 Abercrombie in combination Teosodiu teaches each and every limitation of claim 10.
In addition Abercrombie teaches wherein the missing object list includes missing sub-object list containing the identified missing sub-objects from the second site to the first site (Col. 53 Lines 25-33 Abercrombie discloses locating data that wasn’t found during the previous search. The previous search is seen as the first pass. Identifying data that wasn’t found is seen as the list of missing objects).

As to claim 12 Abercrombie in combination Teosodiu teaches each and every limitation of claim 11.
In addition Abercrombie teaches wherein the one or more processors, based on the missing objects and sub-object list, transfer, by the first site, the identified missing objects and identified missing sub-objects to the second site (Col. 53 Lines 25-33 Abercrombie discloses locating data that wasn’t found during the previous search. The previous search is seen as the first pass. Identifying data that wasn’t found is seen as the list of missing objects).

As to claim 13 Abercrombie in combination Teosodiu teaches each and every limitation of claim 10.
In addition Abercrombie teaches wherein the first and second comparisons proceed as a global process (Col. 53 Lines 25-33 Abercrombie discloses using the originating to provide the data).


As to claim 14 Abercrombie in combination Teosodiu teaches each and every limitation of claim 8.
In addition Abercrombie teaches wherein the one or more processors identify an object-set for replication from the first to the second site (Col. 31 Lines 17-21 Abercrombie discloses duplicating two different content addressable stores).

As to claim 15 Abercrombie teaches in an object storage environment, a computer program product for managing data replication between first and second sites of a distributed computing environment by one or more processors, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein ((Col. 10 Lines 2-8 Abercrombie discloses initiating a copy from a storage to a remote cloud provider. Col. 3 Lines 5-10 Abercrombie discloses a non-transitory computer-readable media); the computer- readable program code portions comprising: 
An executable portion that receives a replication request for replicating an object-set from the first set to a second site by a user or processor; wherein the first site comprises a local site at a first location and the second site comprises a remote site at a second location physically remote to the first location (Col. 10 Lines 2-8 Abercrombie discloses initiating a copy from a storage to a cloud provider. Col. 10 Lines 1-5 Abercrombie discloses the local storage as first location is seen as long-term storage. Col. 32 Lines 4-13 Abercrombie discloses copying a data object out of the content addressable store to a requestor. The cloud provider is seen as the second location physically remote to the first location);
an executable portion that calculates at the first site a first pass metadata hash for each of the objects in an object-set that is subsequently transferred from the first to the second site (Col. 31 Lines 17-21 Abercrombie discloses the replicating the objects of two addressable data stores. The addressable data stores are seen as the first and second site. Col. 31 Lines 25-30 Abercrombie discloses generating a hash for the objects. Col. 33 Lines 57-66 Abercrombie discloses comparing two objects of two different object trees);
an executable portion that in response to the replication request and prior to replicating the objects of the object-set from the first site to the second site (Col. 30 Lines 45-53 Abercrombie discloses transmitting an object handle to a device to retrieve the content. The device that received the object handle is seen as the second site.  Col. 32 Lines 4-10 Abercrombie discloses copying data object out of content addressable store and returning the object to the requestor, using the hashed handle to locate the data.  The hashed handle was previously provided when the object was created.  Col. 33 Lines 27-32 and Col. 33 Lines 39-42 Abercrombie discloses copy data from one content addressable storage pool to another content addressable storage by providing hashes and then data is sent on an as-needed basis.  The first content addressable storage pool is seen as the first site.  The second content addressable storage pool is seen as the second site);
transmit the first pass metadata hash for each of the objects in the object-set to the second site (Fig. 11 and Col. 31 Lines 55-65 Abercrombie discloses copying a data object into the disk of persistent data storage (1124).  The Object/Handler stores the Data Hash into the Persistent Handle Management Index which stores the Handle into the disk storage. Col. 31 Lines 40-45 Abercrombie discloses mapping hashes to the persistent data. The hashes are seen as the metadata.  The disk of the persistent data storage is seen as the second site);
and an executable portion that, responsive to the second site receiving the first pass metadata hash, calculates at the second site a second pass metadata hash for remaining objects of the object-set that are identified as missing by the second site at a sub-object level using a predetermined size (Col. 21 Lines 55-64 Abercrombie discloses satisfying a request to copy data using a fixed size region where the two objects differ. Col. 35 Lines 39-42 Abercrombie discloses only the difference between the copied data into the Content Addressable Storage need to be copied. Col. 33 Lines 53-65 Abercrombie discloses comparing objects of the two trees using the breadth-first search);
such that object metadata of the predetermined size is calculated for each of the remaining objects only after receiving the first pass metadata hash from the first site; (Col. 32 Lines 5-11 Abercrombie discloses using the handle to locate the data in the Data Handle Cache.  If the data is missing in the cache, the handle is used on the persistent index to locate the data.  Col. 32 Lines 62-64 Abercrombie discloses the hashes are the mapped to values in the Persistent Handle Management Index.  Col 31 Lines 47-51 Abercrombie discloses the handles are mapped to hashes in the persistent storage);
Abercrombie does not teach but Teodosiu teaches an executable portion that performs at least one comparison, by the second site, of the first pass metadata hash and second pass metadata hash to determine which objects are missing at the second site (Par. 0096 Teodosiu discloses the server transmitting the signature list to the client and the client recognizes that the locally stored signature list does not match the received list);
An executable portion that, responsive to the comparison, generates, by the second site, a missing object list of those objects of the object-set determined as missing from the second site (Par. 0096 Teodosiu discloses recognizing chunks 3 and 4 are missing from the listing. The missing chunks 3 and 4 are seen as the missing object list);
an executable portion that compress the missing object list, by the second site, and transmitting the compressed missing object list from the second site to the first site, wherein the first site receives the compressed missing object list as an updated data transfer request (Par. 0096 Teosodiu discloses the client requesting the missing chunks 3 and 4 from the server.  The server receives the request. Par. 0023 Teosodiu discloses the client device can compress and transmit the requested chunks).  
an executable portion that, responsive to receiving the updated data transfer request, compressing, by the first site, the missing objects of the object-set (Par. 0096 Teosodiu discloses the server compressing the chunks 3 and 4 and transmitting the chunks to the client);
Abercrombie and Teosodiu are analogous art because they are in the same field of endeavor, data compression. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data compression of Abercrombie to include the location of missing objects of Teosodiu, to allow transmission of large objects that needs to be communicated frequently between computing devices. The suggestion/motivation to combine is that it would be obvious to try in order to limit the amount of data needed to be transmitted which would reduce the transmission amount (Par. 0004 Teodosiu).
Abercrombie teaches an executable portion that transfer only the missing objects of the object-set from the first site to the second site according to an examination of the second pass metadata hash, thereby reducing bandwidth utilization during a replication operation of the object-set between the first and second site (Col. 34 Lines 60-64 Abercrombie discloses using the Fig, 11 structure to copy data an object from another pool into the Content Addressable Storage. Col. 35 Lines 39-42 Abercrombie discloses only the difference between the copied data into the Content Addressable Storage need to be copied. The differences of data is seen as the missing objects. Col. 36 Lines 20-25 Abercrombie discloses storing all remaining content form the local cache into the persistent store). 


As to claim 16 Abercrombie in combination with Teodosiu teaches each and every limitation of claim 15.
In addition Abercrombie teaches further including an executable portion that performs the second pass metadata hash calculation on remaining objects obtained after accounting for the missing objects in the object set (Col. 32 Lines 4-9 Abercrombie discloses locating the data once it is identified as missing).

As to claim 17 Abercrombie in combination with Teodosiu teaches each and every limitation of claim 16.
In addition Abercrombie teaches further including an executable portion that performs, in conjunction with the second site: based on the received first pass metadata hash, a first comparison to identify the missing objects, and based on the received second pass metadata hash, a second comparison to identify missing sub-objects (Col. 32 Lines 1-9 Abercrombie discloses performing a read to copy a data object.  The system makes a first look up to locate data. When the data is determined to be missing, the second lookup is used).

As to claim 18 Abercrombie in combination with Teodosiu teaches each and every limitation of claim 17.
In addition Abercrombie teaches further including an executable portion that sends a missing object list containing the identified missing objects and a missing sub-object list containing the identified missing sub-objects from the second site to the first site (Col. 53 Lines 25-33 Abercrombie discloses locating data that wasn’t found during the previous search. The previous search is seen as the first pass. Identifying data that wasn’t found is seen as the list of missing objects).

As to claim 19 Abercrombie in combination with Teodosiu teaches each and every limitation of claim 18.
In addition Abercrombie teaches further including an executable portion that, based on the missing objects and sub-object list, transfers, by the first site, the identified missing objects and identified missing sub-objects to the second site (Col. 53 Lines 25-33 Abercrombie discloses locating data that wasn’t found during the previous search. The previous search is seen as the first pass. Identifying data that wasn’t found is seen as the list of missing objects).

As to claim 20 Abercrombie in combination with Teodosiu teaches each and every limitation of claim 17.
In addition Abercrombie teaches wherein the first and second comparisons proceed as a global process (Col. 53 Lines 25-33 Abercrombie discloses using the originating to provide the data).

As to claim 21 Abercrombie in combination with Teodosiu teaches each and every limitation of claim 15.
In addition Abercrombie teaches further including an executable portion that identifies an object-set for replication from the first to the second site (Col. 31 Lines 17-21 Abercrombie discloses duplicating two different content addressable stores).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                             /J.A.M/   February 26, 2021Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159